DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim is rendered indefinite for failing to particularly point out and distinctly claim how the first ranked set of the second multiple sets and the at least one second ranked set of the multiple sets are exposed. As written, the sets are “exposed” without any indication as to how the sets are exposed. Are the sets literally exposed (i.e., revealed) to the user? Or are the sets exposed to the public at large? Were the sets previously obscured or otherwise made inaccessible, thereby necessitating exposure to the user? Since the nature of the exposure of the sets remains in question, the claim is considered indefinite. For the purposes of this examination, the Examiner will interpret the exposure as being directed towards exposure to a client interface, as disclosed in claims 1, 13, and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 10, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al. (US 2020/0026279 A1), hereinafter Rhodes, in view of Ricci (US 2014/0310075 A1), and in further view of Seymour et al. (US 2007/0150174 A1), hereinafter Seymour.

Regarding claim 1, Rhodes teaches a computer-implemented method, comprising:
determining, by an Autonomous Vehicle (AV), multiple sets of one or more mechanical operations the AV can perform at a future time;
Rhodes teaches ([0023]): "The tour information, which may include an ordered list of destinations (e.g., real estate locations selected by a user, points or locations of interest, local event locations, etc.), a routing and/or mapping of a route, and/or other data may be sent to (or generated by) the autonomous vehicle." Thus, the autonomous vehicle generates tour information, which contains multiple sets of one or more mechanical operations the vehicle can perform at a future time (i.e., a list of destinations, a routing and/or mapping of a route). One of ordinary skill in the art would recognize that a “routing and/or mapping of a route” would comprise a set of one or more mechanical operations the autonomous vehicle must perform to reach the destination.
determining, by the AV, a first ranked set…
Rhodes teaches ([0028]): "The computer processor(s) may determine... a route from a current location to a first location of the first real estate option... Route determinations may include retrieval and analysis of current traffic data and/or distance to destination determinations to determine an optimal route and/or order of real estate locations to visit."
exposing, by the AV, the first ranked set… to a client interface;
Rhodes teaches ([0027]): "The set of real estate options may include a first real estate option, such as House 1, a second real estate option, such as House 2, a third real estate option, such as House 3, and so forth. The user may select one or more of the options. Selections may be made using a display and/or microphone of the autonomous vehicle."
However, Rhodes does not teach the determination of a second ranked set, nor determining whether or not a client selection of the at least one second ranked set outranks a ranking of the first ranked set. Ricci teaches automatic payment of fees based on vehicle location and user detection, comprising:
...and at least one second ranked set from among the multiple sets;
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list. For example, scheduled the suggested destination list can be temporally ordered with the closest destination at the top of the list, where the closest destination is determined by the estimated time to arrive at the location." Here, the second ranked set comprises an alternative order implemented by the VCS 204 (e.g., temporal ranking).
determining, by the AV, that an adjusted ranking of a client selection of the at least one second ranked set outranks a ranking of the first ranked set;
Ricci teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C." Through dragging and dropping a waypoint to another location in the field 2952C, the vehicle determines that the adjusted ranking of the client’s selection outranks the original ranking, causing the order of the waypoints to be changed.
exposing, by the AV ... the at least one second ranked set to a client interface;
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… "
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes to incorporate the teachings of Ricci to provide a computer-implemented method comprising a second ranked set from among the multiple sets, a determination that an adjusted ranking of a client selection of the at least one second ranked set outranks a ranking of the first ranked set, and displaying the second ranked set to a client interface. At least one second ranked set allows for the consideration of multiple sets of mechanical operations from different 
However, neither Rhodes nor Ricci teach performing the at least one second rank set at the future time in response to receiving a selection of the at least one ranked set from the client interface within a specified time. Seymour teaches an on-board navigation system for a commuter vehicle, comprising:
and performing, by the AV, the at least one second ranked set at the future time in response to receiving a selection of the at least one second ranked set from the client interface within a specified time.
Seymour teaches ([0027]): "At any time during the trip, the user can select or confirm one of the routes from the displayed list 412, causing the navigation system 101 to display the recommended route to the user 413… Using the continually updated route data from the present trip, the navigation system 101 continues to update and reprioritize the displayed routes 406, 407 and update the calculated routes based on continually received real time traffic data." While the vehicle of Seymour is not autonomous, it would be obvious to one of ordinary skill in the art to combine the selection and updating of Seymour with the autonomous vehicle of Rhodes ([0068]), wherein the updated and reprioritized routes of Seymour are used to direct the vehicle’s guidance systems and enable autonomous driving for the at least one ranked set.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes and Ricci to incorporate the teachings of Seymour to provide a computer-implemented method wherein the autonomous vehicle performs the at 

Regarding claim 3, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 1. Rhodes further teaches:
the client interface is presented on a touchscreen of the AV.
Rhodes teaches ([0070]): "The vehicle 600 includes a cabin having a display 630 in electronic communication with the controller 606. The display 630 may be a touchscreen that displays information to the passengers of the vehicle and/or functions as an input…"

Regarding claim 4, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 1. Rhodes further teaches:
the client interface is presented on a touchscreen of a user's mobile computing device.
Rhodes teaches ([0027]): "The user may select one or more of the options. Selections may be made using a display and/or microphone of the autonomous vehicle and/or using a mobile application executing on a user device, such as a smartphone." One of ordinary skill in the art would appreciate that at the effective filing date of the invention, it would be commonplace for a smartphone to feature a touchscreen.

Regarding claim 5, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 4. Rhodes further teaches:
configuring at least one of the AV or the user's mobile computing device to receive the selection of the at least one second ranked set via a local connection between the AV and the user's mobile computing device.
Rhodes teaches ([0027]): "The user may select one or more of the options. Selections may be made using a display and/or microphone of the autonomous vehicle and/or using a mobile application executing on a user device, such as a smartphone." Rhodes further teaches ([0073]): "The autonomous vehicle 740 may additionally be in wireless communication 746 with the user device 750 via a connection protocol such as Bluetooth or Near Field Communication." While Rhodes does not teach the at least one second ranked set, it would be obvious to one of ordinary skill in the art to modify Rhodes to incorporate the at least one ranked set of Ricci, as the ranked sets comprise similar types of information.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, and Seymour to further modify the teachings of Rhodes to provide a computer-implemented method, wherein the autonomous vehicle or the user's mobile computing device is configured to receive the selection of the at least one second ranked set via a local connection between the autonomous vehicle and the user's mobile computing device. Allowing for a local connection between the vehicle and the user's device serves to improve the ease and speed at which a user can make selections pertaining to the multiple sets, as a user is more likely to be familiar with an interface located on their own device compared to a potentially unfamiliar interface located in the ridesharing vehicle.

Regarding claim 6, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 1. Rhodes further teaches:
the client interface is a voice user interface executing on one of a user's mobile computing device or a computing device of the AV.
Rhodes teaches ([0027]): "The user may select one or more of the options. Selections may be made using a display and/or microphone of the autonomous vehicle…"

Regarding claim 8, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 1. Rhodes further teaches:
the multiple sets correspond to multiple routes to a pick-up or drop-off location.
Rhodes teaches ([0023]): "The tour information, which may include an ordered list of destinations (e.g., real estate locations selected by a user, points or locations of interest, local event locations, etc.), a routing and/or mapping of a route, and/or other data may be sent to (or generated by) the autonomous vehicle." Thus, the multiple sets correspond to an ordered list of destinations and a routing/mapping of the routes. One of ordinary skill in the art would appreciate that a route would comprise a starting point (i.e., a pick-up location) and an end point (i.e., a drop-off location), particularly within the context of Rhodes’ real estate tours.

Regarding claim 10, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 1. Rhodes further teaches:
the multiple sets correspond to multiple pick-up or drop-off locations.
Rhodes teaches ([0023]): "The tour information, which may include an ordered list of destinations (e.g., real estate locations selected by a user, points or locations of interest, local event locations, etc.), a routing and/or mapping of a route, and/or other data may be sent to (or generated by) the autonomous 

Regarding claim 13, Rhodes teaches an autonomous vehicle, comprising:
one or more processors;
Rhodes teaches ([0069]): "The vehicle controller 606 may include one or more computer processors coupled to at least one memory."
one or more mechanical systems;
Rhodes teaches ([0069]): "The vehicle 600 may include a braking system 608… The vehicle 600 may include a steering system 614…"
and memory including instructions that, when executed by the one or more processors, cause the AV to:
Rhodes teaches ([0042]): "…one or more computer processors of a remote server and/or an autonomous vehicle may execute computer-executable instructions stored on memory…"
determine multiple sets of one or more operations, of the one or more mechanical systems that the AV can control, to perform at a future time;
Rhodes teaches ([0023]): "The tour information, which may include an ordered list of destinations (e.g., real estate locations selected by a user, points or locations of interest, local event locations, etc.), a routing and/or mapping of a route, and/or other data may be sent to (or generated by) the autonomous vehicle." Thus, the autonomous vehicle generates tour information, which contains multiple sets of one or more mechanical operations the vehicle can perform at a future time (i.e., a list of destinations, a routing and/or mapping of a route). One of ordinary skill in the art would recognize that a “routing and/or 
determine a first ranked set…
Rhodes teaches ([0028]): "The computer processor(s) may determine... a route from a current location to a first location of the first real estate option... Route determinations may include retrieval and analysis of current traffic data and/or distance to destination determinations to determine an optimal route and/or order of real estate locations to visit."
expose the first ranked set… to a client interface;
Rhodes teaches ([0027]): "The set of real estate options may include a first real estate option, such as House 1, a second real estate option, such as House 2, a third real estate option, such as House 3, and so forth. The user may select one or more of the options. Selections may be made using a display and/or microphone of the autonomous vehicle."
However, Rhodes does not teach the determination of a second ranked set, nor determining whether or not a client selection of the at least one second ranked set outranks a ranking of the first ranked set. Ricci teaches automatic payment of fees based on vehicle location and user detection, comprising:
...and at least one second ranked set from among the multiple sets;
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list. For example, scheduled meetings can be set to be displayed at the top of the list as illustrated in FIG. 29A. Additionally or alternatively, the suggested destination list can be temporally ordered with the closest destination at the top of the list, where the closest destination is determined by the estimated time to arrive at the location." 
determine that an adjusted ranking of a client selection of the at least one second ranked set outranks a ranking of the first ranked set;
Ricci teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C." Through dragging and dropping a waypoint to another location in the field 2952C, the vehicle determines that the adjusted ranking of the client’s selection outranks the original ranking, causing the order of the waypoints to be changed.
expose... the at least one second ranked set to a client interface;
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… "
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes to incorporate the teachings of Ricci to provide an autonomous vehicle comprising a second ranked set from among the multiple sets, a determination that an adjusted ranking of a client selection of the at least one second ranked set outranks a ranking of the first ranked set, and displaying the second ranked set to a client interface. At least one second ranked set allows for the consideration of multiple sets of mechanical operations from different perspectives. For instance, the first set may be strictly ranked based on speed, whereas the second ranked set may be determined based on client preference. This provides a more robust evaluation of the options available to the autonomous vehicle. Determining that an adjusted ranking of a client selection of a second ranked set outranks a ranking of the first ranked set ensures that client preference takes precedent, 
However, neither Rhodes nor Ricci teach performing the at least one second rank set at the future time in response to receiving a selection of the at least one ranked set from the client interface within a specified time. Seymour teaches an on-board navigation system for a commuter vehicle, comprising:
and perform the at least one second ranked set at the future time in response to receiving a selection of the at least one second ranked set from the client interface within a specified time.
Seymour teaches ([0027]): "At any time during the trip, the user can select or confirm one of the routes from the displayed list 412, causing the navigation system 101 to display the recommended route to the user 413… Using the continually updated route data from the present trip, the navigation system 101 continues to update and reprioritize the displayed routes 406, 407 and update the calculated routes based on continually received real time traffic data." While the vehicle of Seymour is not autonomous, it would be obvious to one of ordinary skill in the art to combine the selection and updating of Seymour with the autonomous vehicle of Rhodes ([0068]), wherein the updated and reprioritized routes of Seymour are used to direct the vehicle’s guidance systems and enable autonomous driving for the at least one ranked set.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes and Ricci to incorporate the teachings of Seymour to provide an autonomous vehicle wherein the autonomous vehicle performs the at least one second ranked set at the future time in response to receiving a selection of the at least one ranked set from the client interface within a specified time. Doing so would allow the client to choose which action the autonomous vehicle will take at the future time. This allows the client to prioritize where the vehicle will go based on the desires and priorities of the client.

determine multiple sets of one or more mechanical operations the AV can perform at a future time;
Rhodes teaches ([0023]): "The tour information, which may include an ordered list of destinations (e.g., real estate locations selected by a user, points or locations of interest, local event locations, etc.), a routing and/or mapping of a route, and/or other data may be sent to (or generated by) the autonomous vehicle." Thus, the autonomous vehicle generates tour information, which contains multiple sets of one or more mechanical operations the vehicle can perform at a future time (i.e., a list of destinations, a routing and/or mapping of a route). One of ordinary skill in the art would recognize that a “routing and/or mapping of a route” would comprise a set of one or more mechanical operations the autonomous vehicle must perform to reach the destination.
determine a first ranked set…
Rhodes teaches ([0028]): "The computer processor(s) may determine... a route from a current location to a first location of the first real estate option... Route determinations may include retrieval and analysis of current traffic data and/or distance to destination determinations to determine an optimal route and/or order of real estate locations to visit."
expose the first ranked set ... to a client interface;
Rhodes teaches ([0027]): "The set of real estate options may include a first real estate option, such as House 1, a second real estate option, such as House 2, a third real estate option, such as House 3, and so forth. The user may select one or using a display and/or microphone of the autonomous vehicle."
However, Rhodes does not teach the determination of a second ranked set, nor determining whether or not a client selection of the at least one second ranked set outranks a ranking of the first ranked set. Ricci teaches automatic payment of fees based on vehicle location and user detection, comprising:
...and at least one second ranked set of the multiple sets;
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list. For example, scheduled meetings can be set to be displayed at the top of the list as illustrated in FIG. 29A. Additionally or alternatively, the suggested destination list can be temporally ordered with the closest destination at the top of the list, where the closest destination is determined by the estimated time to arrive at the location." Here, the second ranked set comprises an alternative order implemented by the VCS 204 (e.g., temporal ranking).
determine that an adjusted ranking of a client selection of the at least one second ranked sets outranks a first ranking of the first ranked set;
Ricci teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C
expose … the at least one second ranked set to a client interface;
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… "
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes to incorporate the teachings of Ricci to provide a non-transitory computer-readable storage medium including instructions comprising determining a second ranked set of the multiple sets, a determination that an adjusted ranking of a client selection of the at least one second ranked set outranks a ranking of the first ranked set, and displaying the second ranked set to a client interface. At least one second ranked set allows for the consideration of multiple sets of mechanical operations from different perspectives. For instance, the first set may be strictly ranked based on speed, whereas the second ranked set may be determined based on client preference. This provides a more robust evaluation of the options available to the autonomous vehicle. Determining that an adjusted ranking of a client selection of a second ranked set outranks a ranking of the first ranked set ensures that client preference takes precedent, improving the happiness of the user. Displaying the at least one second ranked set allows the client to be more informed of the options available to the client and the vehicle.
However, neither Rhodes nor Ricci teach performing the at least one second rank set at the future time in response to receiving a selection of the at least one ranked set from the client interface within a specified time. Seymour teaches an on-board navigation system for a commuter vehicle, comprising:
and perform the at least one second ranked set at the future time in response to receiving a selection of the at least one second ranked set from the client interface within a specified time.
Seymour teaches ([0027]): "At any time during the trip, the user can select or confirm one of the routes from the displayed list 412, causing the navigation system 101 to display the recommended route to the user 413… Using the continually updated route data from the present trip, the navigation system 101 continues to update and reprioritize the displayed routes 406, 407 and update the calculated routes based on continually received real time traffic data." While the vehicle of Seymour is not autonomous, it would be obvious to one of ordinary skill in the art to combine the selection and updating of Seymour with the autonomous vehicle of Rhodes ([0068]), wherein the updated and reprioritized routes of Seymour are used to direct the vehicle’s guidance systems and enable autonomous driving for the at least one ranked set.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes and Ricci to incorporate the teachings of Seymour to provide a non-transitory computer-readable storage medium including instructions that cause the autonomous vehicle to perform the at least one second ranked set at the future time in response to receiving a selection of the at least one ranked set from the client interface within a specified time. Doing so would allow the client to choose which action the autonomous vehicle will take at the future time. This allows the client to prioritize where the vehicle will go based on the desires and priorities of the client.

Regarding claim 18, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 17. Rhodes further teaches:
the multiple sets correspond to multiple routes to a pick-up or drop-off location.
Rhodes teaches ([0023]): "The tour information, which may include an ordered list of destinations (e.g., real estate locations selected by a user, points or locations of interest, local event locations, etc.), a routing and/or mapping of a route, and/or other data may be sent to (or generated by) the autonomous vehicle." Thus, the multiple sets correspond to an ordered list of destinations and a routing/mapping of the routes. One of ordinary skill in the art would appreciate that a route would comprise a starting point (i.e., a pick-up location) and an end 

Regarding claim 19, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 17. Rhodes further teaches:
the multiple sets correspond to multiple pick-up or drop-off locations.
Rhodes teaches ([0023]): "The tour information, which may include an ordered list of destinations (e.g., real estate locations selected by a user, points or locations of interest, local event locations, etc.), a routing and/or mapping of a route, and/or other data may be sent to (or generated by) the autonomous vehicle." Thus, the multiple sets correspond to an ordered list of destinations (i.e., multiple drop-off locations).

Regarding claim 20, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 19. Rhodes further teaches:
the instructions, when executed, further cause the AV to: configure at least one of the AV or a user's mobile computing device to receive the selection of the at least one second ranked set via a local connection between the AV and the user's mobile computing device.
Rhodes teaches ([0027]): "The user may select one or more of the options. Selections may be made using a display and/or microphone of the autonomous vehicle and/or using a mobile application executing on a user device, such as a smartphone." Rhodes further teaches ([0073]): "The autonomous vehicle 740 may additionally be in wireless communication 746 with the user device 750 via a connection protocol such as Bluetooth or Near Field Communication." While Rhodes does not teach the at least one second ranked set, it would be 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, and Seymour to further modify the teachings of Rhodes to provide a non-transitory computer-readable storage medium, wherein the autonomous vehicle or the user's mobile computing device is configured to receive the selection of the at least one second ranked set via a local connection between the autonomous vehicle and the user's mobile computing device. Allowing for a local connection between the vehicle and the user's device serves to improve the ease and speed at which a user can make selections pertaining to the multiple sets, as a user is more likely to be familiar with an interface located on their own device compared to a potentially unfamiliar interface located in the ridesharing vehicle.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes, Ricci, and Seymour in view of Binet et al. (US 2019/0064813 A1), hereinafter Binet.

Regarding claim 2, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 1. Rhodes further teaches:
exposing the first ranked set of the [second] multiple sets…
Rhodes teaches ([0027]): "The set of real estate options may include a first real estate option, such as House 1, a second real estate option, such as House 2, a third real estate option, such as House 3, and so forth. The user may select one or more of the options. Selections may be made using a display and/or microphone of the autonomous vehicle."
However, while Rhodes does teach exposing the first ranked set of the multiple sets, neither Rhodes, Ricci, nor Seymour teach the determination of second multiple sets of mechanical operations the 
determining second multiple sets of mechanical operations the AV can perform at a second future time;
Binet teaches ([0088]): "The first trajectory can indicate a state of the vehicle 103 over a first duration of time, and the second trajectory can indicate a state of the vehicle 103 over a second duration of time that is less than the first duration of time." Binet further teaches ([0089]): "For example, the second trajectory can include a plurality of datapoints. The plurality of datapoints can include a reference datapoint that corresponds to a state of the vehicle 103 at a start time of the adjusted temporal window. In some implementations, the reference datapoint can include data indicative of the state of the vehicle 103 at the start time. In some implementations, the reference datapoint can include position (e.g., first and second coordinates), yaw, swirl, velocity, acceleration..." Here, the second multiple sets of mechanical operations the vehicle can perform corresponds to the second trajectory, which itself contains a plurality (i.e., a set) of datapoints indicating mechanical operations the vehicle can perform at a second future time.
determining a first ranked set…
Binet teaches ([0090]): "For example, the second trajectory can include a plurality of trajectory datapoints at subsequent times after the start time… In some implementations, the plurality of trajectory datapoints can be an ordered list, a first trajectory datapoint in the ordered list indicating a state of the vehicle 103 with respect to the reference datapoint, and each subsequent trajectory datapoint in the ordered list indicating a state of the vehicle 103 with respect to a preceding trajectory datapoint in the ordered list." Here, the first ranked set is ordered based on preceding trajectory datapoints.

However, neither Rhodes, Seymour, nor Binet teach determining at least one second ranked set from among the second multiple sets, nor determining that an adjusted ranking of a client selection of the at least one second ranked set of the multiple sets outranks a ranking of the first ranked set of the second multiple sets. Ricci further teaches:
...and at least one second ranked set from among the second multiple sets; 
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… The user can set the display order of the suggested destination list. For example, scheduled meetings can be set to be displayed at the top of the list as illustrated in FIG. 29A. Additionally or alternatively, the suggested destination list can be temporally ordered with the closest destination at the top of the list
determining that an adjusted ranking of a client selection of the at least one second ranked set of the second multiple sets outranks a ranking of the first ranked set of the second multiple sets;
Ricci teaches ([0682]): "For example, if multiple locations are displayed in field 2952C, the location at the top of the list will be the first waypoint and the second from the top will be the second waypoint, etc. The user can change the order of the waypoints by dragging and dropping a waypoint to another location in the field 2952C." Through dragging and dropping a waypoint to another location in the field 2952C, the vehicle determines that the adjusted ranking of the client’s selection outranks the original ranking, causing the order of the waypoints to be changed.
... and [exposing] the at least one second ranked set of the second multiple sets;
Ricci teaches ([0672]): "Although three suggested destinations are illustrated in the drop down list in FIG. 29A, it should be understood that the VCS 204 can determine more suggested destinations for display in the list… " Here, the suggested destinations of Ricci are substituted for the at least one second ranked set of the second multiple sets. One skilled in the art could adapt the teaching to consider the datapoints of Binet, which may consist of a position (e.g., a destination).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, Seymour, and Binet to further incorporate the teachings of Ricci to provide a computer-implemented method wherein at least one second ranked sets is determined from among the second multiple sets, and wherein a determination is made that an adjusted ranking of a client selection of the at least one second ranked set of the second multiple sets outranks a ranking of the first ranked set of the second multiple sets. Determining that an adjusted ranking of a client selection of a second ranked set of the second multiple sets outranks a ranking 
However, neither Rhodes nor Ricci teach performing the at least one first ranked of the second multiple sets at the second future time in response to receiving a selection of the at least one second ranked set of the second multiple sets from the client interface within a specified time. Seymour teaches an on-board navigation system for a commuter vehicle, comprising:
Seymour teaches ([0027]): "At any time during the trip, the user can select or confirm one of the routes from the displayed list 412, causing the navigation system 101 to display the recommended route to the user 413… Using the continually updated route data from the present trip, the navigation system 101 continues to update and reprioritize the displayed routes 406, 407 and update the calculated routes based on continually received real time traffic data." While the vehicle of Seymour is not autonomous, it would be obvious to one of ordinary skill in the art to combine the selection and updating of Seymour with the autonomous vehicle of Rhodes ([0068]), wherein the updated and reprioritized routes of Seymour are used to direct the vehicle’s guidance systems and enable autonomous driving for the at least one ranked set.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, Seymour, and Binet to further incorporate the teachings of Seymour to provide a computer-implemented method wherein the autonomous vehicle performs the first ranked set of the second multiple sets at the second future time in response to receiving a selection of the at least one second ranked set of the second multiple sets from the client interface within a second specified time. Doing so would allow the client to choose which action the autonomous vehicle will take at the future time. This allows the client to prioritize where the vehicle will go based on the desires and priorities of the client.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes, Ricci, and Seymour in view of Allard et al. (US 2007/0193798 A1), hereinafter Allard.

Regarding claim 7, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 1. Rhodes further teaches:
determining an environmental state around the AV from a sensor of the AV;
Rhodes teaches ([0064]): "Using the vehicle constraints, the current environmental conditions sensed by the vision system, and the route, the controller generates steering, braking, and/or propulsion commands for operating the vehicle to drive along the route." Rhodes further teaches ([0071]): "The vehicle 600 may also include a sensor system for sensing areas external to the vehicle. The vision system may include a plurality of different types of sensors and devices such as cameras, ultrasonic sensors, RADAR, LIDAR, and/or combinations thereof."
However, neither Rhodes, Ricci, nor Seymour teach detecting a driving blockage, determining the multiple sets of one or more mechanical actions the autonomous vehicle can perform in response to the driving blockage, and eliminating at least one set of the multiple sets based on the environmental state around the vehicle. Allard teaches systems and methods for obstacle avoidance, comprising:
detecting a driving blockage;
Allard teaches ([0112]): "As stated above, obstacle information is detected by sensors including, for example, laser beams…"
determining the multiple sets of one or more mechanical operations the AV can perform at the future time in response to the driving blockage;
Allard teaches ([0112]): "As stated above, obstacle information is detected by sensors including, for example, laser beams, manipulated into usable information, and provided to the drive arbiter system as "projector" behaviors in order to modify the trajectory sets to, ultimately, control the vehicle to avoid the detected obstacles... Additional criteria may provide for the system to determine the nearest obstacle in the danger path 804, such as obstacle 828 relative to obstacles 830, 832, and to... manipulate the trajectory sets to a danger path preference set by eliminating a pre-determined number of trajectories..." Thus, in response to detecting the driving blockage, the system of Allard determines/modifies the trajectory sets of one or more mechanical operations the vehicle can perform at future time in order to avoid the driving blockage.
and eliminating at least one set of the multiple sets based on the environmental state around the AV.
Allard teaches ([0112]): "As stated above, obstacle information is detected by sensors including, for example, laser beams, manipulated into usable information, and provided to the drive arbiter system as "projector" behaviors in order to modify the trajectory sets to, ultimately, control the vehicle to avoid the detected obstacles... Additional criteria may provide for the system to determine the nearest obstacle in the danger path 804, such as obstacle 828 relative to obstacles 830, 832, and to... manipulate the trajectory sets to a danger path preference set by eliminating a pre-determined number of trajectories..." Thus, at least one of the set of multiple sets is eliminated based on the environmental state around the vehicle.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, and Seymour to incorporate the teachings of Allard to provide a computer-implemented method comprising detecting a driving blockage, determining the multiple sets of one or more mechanical operations in response to the driving blockage, and eliminating the at least one set of the multiple sets based on the environmental state around the vehicle. Detecting a driving blockage serves to improve the safety of the vehicle by allowing the vehicle .

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes, Ricci, and Seymour in view of Hakim et al. (WO 2015/112752 A1), hereinafter Hakim.

Regarding claim 9, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 8. However, neither Rhodes, Ricci, nor Seymour teach the determination of one or more undriveable areas to the pick-up or drop-off location and eliminating at least one route from the multiple routes based on the one or more undriveable areas. Hakim teaches automated navigation and configuration systems and methods for limited-access vehicles, comprising:
determining one or more undriveable areas to the pick-up or drop-off location;
Hakim teaches ([0024]): "In an embodiment, the operation of providing directions to the location may be based upon whether the destination is determined to be accessible or inaccessible from the location of the user based on the application of a set of rules to a map."
and eliminating at least one route from the multiple routes based on the one or more undriveable areas.	
Hakim teaches ([0024]): "The operation of determining whether the destination is accessible may include determining whether there is a route from the user's location to the destination that consists of accessible streets. If such a accessible path along which the user could reach the selected destination. As referenced herein, an accessible street is understood to be a street on which the user's vehicle is legally permitted to drive." Thus, routes which would travel through an inaccessible street are eliminated in favor of routes featuring accessible streets.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, and Seymour to incorporate the teachings of Allard to provide a computer-implemented method comprising determining one or more undriveable areas to the pick-up or drop-off location and eliminating at least one route from the multiple routes based on the one or more undriveable areas. This allows the vehicle to rule out routes that correspond to dangerous or otherwise inaccessible regions (e.g., private roads, roads closed for construction, etc.). This would prevent the vehicle from attempting to travel down a route which cannot be completed.

Regarding claim 11, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 10. However, neither Rhodes, Ricci, nor Seymour teach determining traffic laws associated with a geographic area of the multiple pick-up or drop-off locations and eliminating at least one pick-up or drop-off location based on the traffic laws. Ricci and Binet teach modules which consider traffic laws, but are not particularly directed towards pick-up or drop-off locations. Hakim teaches automated navigation and configuration systems and methods for limited-access vehicles, comprising:
determining traffic laws associated with a geographic area of the multiple pick-up or drop-off locations;
Hakim teaches ([0024]): "The operation of determining whether the destination is accessible may include determining whether there is a route from the user's location to the destination that consists of accessible streets. If such a the selected destination. As referenced herein, an accessible street is understood to be a street on which the user's vehicle is legally permitted to drive." Thus, Hakim teaches determining traffic laws (i.e., whether or not the vehicle is legally permitted to drive on the street) associated with a geographic area of the multiple pick-up or drop-off locations (the selected destination).
and eliminating at least one pick-up or drop-off location from the multiple pick-up or drop-off locations based on the traffic laws.
Hakim teaches ([0024]): "The operation of determining whether the destination is accessible may include determining whether there is a route from the user's location to the destination that consists of accessible streets. If such a determination is made then the route may be generated with would provide an accessible path along which the user could reach the selected destination. As referenced herein, an accessible street is understood to be a street on which the user's vehicle is legally permitted to drive." Thus, destinations which lack accessible streets are eliminated. This teaching can be readily modified to accept the multiple pick-up or drop-off locations Rhodes by merely considering each potential trajectory.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, and Seymour to incorporate the teachings of Allard to provide a computer-implemented method comprising determining traffic laws associated with a geographic area of the multiple pick-up or drop-off locations and eliminating at least one pick-up or drop-off location from the multiple pick-up or drop-off locations based on the traffic laws. This allows the vehicle to rule out routes that would cause the vehicle to violate traffic laws. Through .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes, Ricci, and Seymour in view of Davies (Wired.com, 01/14/2018).

Regarding claim 12, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 1. However, neither Rhodes, Ricci, nor Seymour teach that the autonomous vehicle excludes at least one of a steering wheel, a foot brake pedal, a foot accelerator pedal, or a turn signal lever. Davies teaches an article documenting GM’s launch of an autonomous vehicle without steering wheels, comprising:
the AV excludes at least one of a steering wheel, a foot brake pedal, a foot accelerator pedal, or a turn signal lever.
Davies teaches (Pg. 1): "After more than a century making vehicles for humans to drive, General Motors has ripped the heart out of its latest ride, and is now holding the grisly spectacle up for all the world to see: A car with no steering wheel… And no, this robo-chariot, a modified all-electric Chevrolet Bolt, doesn't have pedals either. This is GM's truly driverless debut, a car that will have to handle the world on its own."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, and Seymour to incorporate the teachings of Davies to provide a computer-implemented method wherein the autonomous vehicle excludes at least one of a steering wheel, a foot brake pedal, a foot accelerator pedal, or a turn signal lever. Through eliminating these features, it becomes impossible for the user to input manual controls. This is advantageous in an autonomous ridesharing service, as the passenger will ideally never need to input any type of vehicular control. Removing these features would open up additional space within the vehicle, allowing the user greater comfort and ability to move around.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes, Ricci, and Seymour in view of Battles et al. (US 2019/0049961 A1), hereinafter Battles.

Regarding claim 14, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 13. However, neither Rhodes, Ricci, nor Seymour teach that the multiple sets correspond to multiple lanes of a road on which the autonomous vehicle is currently traveling. Battles teaches determination of strategy modes for autonomous vehicle operations, comprising:
the multiple sets correspond to multiple lanes of a road on which the AV is currently traveling.
Battles teaches ([0043]): "However, because of the presence of the divider 215 between the set of lanes on which the second vehicle 210 is traveling and the set of lanes on which the autonomous vehicle 205 is traveling, the autonomous vehicle 205 may select an uncoupled strategy mode and any corresponding action that does not affect or is not affected by the second vehicle 210."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, and Seymour to incorporate the teachings of Battles to provide an autonomous vehicle, wherein the multiple sets correspond to multiple lanes of a road on which the autonomous vehicle is currently traveling. Doing so would allow for closer analysis of lane change behavior when determining appropriate mechanical operations to perform at a future time. Monitoring the multiple lanes allows the vehicle to select the most appropriate lane to travel in, potentially allowing for faster travel times.

Regarding claim 15, Rhodes, Ricci, Seymour and Battles teach the aforementioned limitations of claim 14. Rhodes further teaches:
the multiple sets correspond to multiple dwell times at a pick-up or drop-off location.
Rhodes teaches ([0038]): "In another example, the computer processor(s) may determine that the user has departed an autonomous vehicle 110 at the first location, and may determine that the user will return to the autonomous vehicle 110 within a length of time. For example, the user may indicate that the user will be done viewing the property within 10 minutes, and as a result, the computer processor(s) may cause the autonomous vehicle 110 to remain at or near the first location for the length of time." While this citation is directed only to the first location, the teachings of Rhodes are readily modified to include the other locations in the multiple sets (e.g., second location, third location, …), as this process could easily and obviously be repeated for each location in the set.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, Seymour, and Battles to further modify the teachings of Rhodes to provide an autonomous vehicle, wherein the multiple sets correspond to multiple dwell times at a pick-up or drop-off location. Modifying the teaching of Rhodes to include dwell times corresponding to the multiple sets (rather than only one set) would have been obvious, as extending the dwell time indication to each of the sets would allow the vehicle to better determine the most appropriate set of mechanical actions to pursue. For instance, the preferred set may correspond to the lower dwell times in order to save the user's time, while sets with higher dwell times are passed over.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes, Ricci, and Seymour in view of Binet, and in further view of Hayes et al. (US 2018/0059687 A1), hereinafter Hayes, and in even further view of Sziraki et al. (US 2003/0109263 A1), hereinafter Sziraki.

Regarding claim 16, Rhodes, Ricci, and Seymour teach the aforementioned limitations of claim 13. However, neither Rhodes, Ricci, nor Seymour teach instructions which cause the determination of second multiple sets of one or more operations, of the one or more mechanical systems that the 
the instructions, when executed, further cause the AV to: determine second multiple sets of one or more operations, of the one or more mechanical systems that the AV can control, to perform at a second future time;
Binet teaches ([0088]): "The first trajectory can indicate a state of the vehicle 103 over a first duration of time, and the second trajectory can indicate a state of the vehicle 103 over a second duration of time that is less than the first duration of time." Binet further teaches ([0089]): "For example, the second trajectory can include a plurality of datapoints. The plurality of datapoints can include a reference datapoint that corresponds to a state of the vehicle 103 at a start time of the adjusted temporal window. In some implementations, the reference datapoint can include data indicative of the state of the vehicle 103 at the start time. In some implementations, the reference datapoint can include position (e.g., first and second coordinates), yaw, swirl, velocity, acceleration..." Here, the second multiple sets of mechanical operations the vehicle can perform corresponds to the second trajectory, which itself contains a plurality (i.e., a set) of datapoints indicating mechanical operations the vehicle can perform at a second future time.
determine a first ranked set from among the second multiple sets;
Binet teaches ([0090]): "For example, the second trajectory can include a plurality of trajectory datapoints at subsequent times after the start time… In some implementations, the plurality of trajectory datapoints can be an ordered list, a first trajectory datapoint in the ordered list indicating a state of the vehicle 103 with respect to the reference datapoint, and each subsequent trajectory datapoint in the ordered list indicating a state of the vehicle 103 with respect to a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, and Seymour to incorporate the teachings of Binet to provide an autonomous vehicle, wherein second multiple sets of mechanical operations the autonomous vehicle can perform at a second future time are determined. Providing second multiple sets would serve to provide the system with the ability to compare two sets of mechanical operations ranked under different criteria. This allows the system to consider a wider range of factors when determining the mechanical operations that will be performed in the future, thereby improving the robustness of the method.
However, neither Rhodes, Ricci, Seymour, nor Binet teach a determination that no adjusted ranking of a client selection of each set of the second multiple sets outranks a ranking of the first ranked set of the second multiple sets. Hayes teaches fleet vehicle feature activation, comprising:
determine that no adjusted ranking of a client selection of each set of the second multiple sets outranks a ranking of the first ranked set of the second multiple sets;
Hayes teaches ([0099]): "For example, in making route recommendations, the application may take the user's preference into account. In some embodiments, there may be limits to which the user's preferences are taken into account… For example, if a route is 50% safe, and takes 10 minutes, versus a route that is 95% safe, and takes 15 minutes, the application still might choose the 95% safe route, even if a user typically prefers time over safety, because the safety might be too low..." Thus, in prioritizing the safety score, the system of Hayes determines that the adjusted ranking of a client selection does not outrank a ranking of the first ranked set of the second multiple sets (here, the 95% safe route).

However, neither Rhodes, Ricci, Seymour, Binet, nor Hayes teach instructions that disable selection of each of the second multiple sets from the client interface for the second future time. Sziraki teaches a vehicle telematics radio operable for providing and disabling driving directions to pre-selected destinations. Sziraki teaches:
and disable selection of each of the second multiple sets from the client interface for the second future time.
Sziraki teaches ([0026]): "In order to disable driving directions to pre-selected destinations, processor 20 may set an internal flag in memory 18 to disable interface 22 from receiving and/or providing driving directions to a pre-selected destination in response to a pre-set button 26 being pressed." While the destinations of Sziraki are pre-selected, one of ordinary skill in the art would find it obvious to combine the teachings of Sziraki with those of Rhodes, Ricci, Seymour, Binet, and Hayes to utilize destinations corresponding to each of the second multiple sets.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rhodes, Ricci, Seymour, Binet, and Hayes to incorporate the teachings of Sziraki to provide an autonomous vehicle, wherein the instructions disable selection of each of the second multiple sets from the client interface for the second future time. This is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeLuca et al. (US 2020/0217679 A1) teaches determining directional guidance for vehicles, including determining and recommending route options. These determinations include a determination of whether or not there are viable route options available to reach the destination location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/F.T.G./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662